DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0215121 to Hsiai et al.  Hsiai et al. discloses a method of measuring a fluid’s viscosity (see entire reference) including flowing the fluid through a conduit/channel (paras 0007 and 0041) wherein the conduit includes shear sensors (i.e. one or more, see para 0059 and claim 1) operable to measure shear stress on a wall of the conduit (i.e. wall shear stress, and wall acts as a heat-sink so heat is not to the fluid (paras 0003-005); measuring shear stress using the shear stress sensors; and calculating a viscosity of the fluid based at least in part on the measured shear stress (see equation (1), which can be solved for viscosity “µ” paras 0041-0049 (as recited in instant independent claim 1); wherein the shear stress sensor is a MEMS sensor (as recited in instant .
Claims 1-3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0038780 to Yang et al.  Yang et al. discloses a method of measuring a fluid’s viscosity (see entire reference) including flowing the fluid through a conduit/channel/annulus/flow paths (paras 0023 and 0024) wherein the conduit includes shear sensors (110, Fig. 3, “one or more” paras 0024 and 0029) operable to measure shear stress on a wall of the conduit/channel/annulus/flow path (i.e. wall shear stress); measuring shear stress using the shear stress sensors; and calculating a viscosity of the fluid based at least in part on the measured shear stress  (abstract, paras 0011, 0021, 0026, 0032-0036 and 0043-0046 and claim 3) (as recited in instant independent claim 1); wherein the shear stress sensor is a MEMS (micro-optical strain gauge) sensor (as recited in instant dependent claim 3); wherein the step of calculating a viscosity includes calculating a rheological model (Kreiger-Dougherty, Phan-Thien-Pham, Wendt, Eskin) from a flow rate Q of the fluid and measured shear stress at the flow rate ((Reynolds number); and calculating the viscosity based on at least in part on aa rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claim 3).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0215121 to Hsiai et al. as applied to claims 1 and 3 above, and further in view of U.S. 2018/0292465 to Osara et al.  Hsiai et al. disclose a method of measuring a fluid’s viscosity having all of the previous elements and/or method steps stated previously, including various rheological models employed to determine/calculate the viscosity from the measured shear stress.  Hsiai et al. do not explicitly disclose employment of a power law rheological model in the form recited in instant dependent claim 4, or the Herschel-Bulkley rheological model recited in instant dependent claim 7.  However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired rheological model, based on the particular fluid properties, values/ranges of shear stress/rates, and the associated measurement system (i.e .geometries) employed in determining the shear stress and resulting viscosity.  Osara et al. discloses various rheological models relating shear stress to viscosity and other rheological parameters (see entire reference, in particular, Table 3.1), which states that the power-law model recited in claim 4 is the earliest and widely adopted model and is limited to a narrow range of -1.n ≈ 5 for greases.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 4 and 7, as a design choice, or any of the models disclosed by Osara et al., based on shear stress values/rates and fluid properties.
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0215121 to Hsiai et al. and U.S. 2018/0292465 to Osara et al. as applied to claims 1, 3 and 4, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Hsiai et al. and Osara et al. disclose all of the recited limitations and method step stated previously.   Hsiai et al. and Osara et al. do not expressly disclose the equations recited in instant dependent claims 5, 6 and 8.  Vajargah et al. disclose a system and method for determining shear stress via sensors, and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero.  R can be  constant (i.e. constant diameter pipe) or can functionally change, as in convergent section, thus R will have a linear change/relationship, and thus resulting in the recited equations in instant dependent claims 5, 6, 8 and 9.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0215121 to Hsiai et al.  Hsiai et al. discloses a method of measuring a fluid’s viscosity (see entire reference) including flowing the fluid through a conduit/channel (paras 0007 and 0041) wherein the conduit includes shear sensors (i.e. one or more, see para 0059 and claim 1) operable to measure shear stress on a wall of the conduit (i.e. wall shear stress, and wall acts as a heat-sink so heat is not to the fluid (paras 0003-005); measuring shear stress using the shear stress sensors; and calculating a viscosity of the fluid based at least in part on the measured shear stress (see equation (1), which can be solved for viscosity “µ” paras 0041-0049 (as recited in instant independent claim 1); wherein the shear stress sensor is a MEMS sensor (as recited in instant dependent claim 3); wherein the step of calculating a viscosity includes calculating a rheological model (see equations 1-4) from a flow rate Q of the fluid and measured shear stress at the flow rate; and calculating the viscosity based on at least in part on aa rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claim 3).  However, Hsiai et al. does not explicitly disclose circulating a drilling fluid employed in drilling a wellbore penetrating a subterranean formation while drilling the wellbore, and employing the method disclosed by Hsiai et al. on the drilling fluid.   It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the method of determining the viscosity of the drilling fluid, in a drilling system, while drilling a subterranean formation, to monitor the drilling fluid’s viscosity, since it is well known viscosity sensors are employed in the drilling art, to monitor the properties of the drilling fluid, to maintain proper lubrication of the drill bit and other parameters regarding the drilling fluid.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0215121 to Hsiai et al. as applied to claim 3 above, and further in view of U.S. -1.n ≈ 5 for greases.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 4 and 7, as a design choice, or any of the models disclosed by Osara et al., based on shear stress values/rates and fluid properties.
As to the remaining limitations and equations recited in instant dependent claims 13 and 14, Vajargah et al. disclose a system and method for determining shear stress via sensors, and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity .
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0215121 to Hsiai et al., U.S. 2018/0292465 to Osara et al. and “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al., as applied to claims 10-14 above, and further in view of U.S. 2012/0118638 to Orbell et al.  Hsiai et al., Osara et al. and Vajargah et al. disclose a method and system for determining a viscosity from shear stress sensor measurements having all of the element and steps stated previously.  Hsiai et al. does not explicitly disclose comparing the viscosity of the drilling fluid to a setpoint viscosity; calculating an amount of a chemical additive to add to the drilling fluid to reach the setpoint viscosity; and adding a chemical additive to the drilling fluid based at least in part on the calculating (as recited in instant dependent claim 15); wherein the chemical additive comprises at least one selected from the group consisting of a weighting agent, a viscosifier, a breaker, a base fluid, and combinations thereof (as recited in instant dependent claim 16); or a line fluidly connecting a mixing tank and a tubular extending into a wellbore with a pump disposed along the .
All of the claimed elements/steps recited in claims 15-19 are also well known to those of ordinary skill in the drilling arts as of the effective filing date of the instant invention.  Drilling fluids are maintained at setpoint conditions, to maintain viscosity and other rheological parameters, and adjusted during the drilling process via additives/chemicals, such as, but not limited to the recited weighting agents, viscosifiers, a breakers, a base fluids, from stored chemical tanks and mixed/added into the drilling fluid, if the setpoint drops below an acceptable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. Numerous references teach control of drilling fluid properties via sensors at the surface of a drilling system, as well a ssensors located in the borehole along the drill string, and additives/modifiers of chemicals are adjusted to maintain drilling parameters and drilling fluid properties within required ranges/setpoints/values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861